OPINION OF THE COURT
THIS CAUSE was before the undersigned Judges Panel on appeal from county court. The court having reviewed the file and considered the argument presented by counsel is of the following opinion:
Appellant seeks the reversal of an order suppressing the results of a *75blood test, claiming that the trial court committed reversible error when it found that a trooper had no probable cause to believe a death or serious bodily injury had occurred and therefore, that no blood could forcibly be drawn from a DUI suspect.
It is the State’s burden to prove that a trooper has probable cause to order blood to be forcibly drawn per Florida Statute Section 316.1933; this probable cause must be based on objective facts and circumstances. Jackson v State, 456 So.2d 916 (Fla. 1st DCA 1984).
It cannot be said that the finder of fact, the trial court, erred in deciding that the State had not met its burden of proof in this case. In make such a judgment, the court was able to rely on witness testimony, as well as observations of demeanor, credibility, and attitude. Appellant asserts as error that the trial court granted the suppression motion, urging that the record reflects that the officer had sufficient observable facts for a probable cause finding. However, it is not the province of a reviewing court to reweigh evidence, to reevaluate the facts of a case, nor to substitute its judgment for that of the trier of fact.
On a motion to suppress evidence, the trial judge acts as trier of both fact and law. His conclusions come to an appellate court clothed with a presumption of correctness. In testing the accuracy of his conclusions on questions of fact, an appellate court will interpret the evidence and all reasonable inferences and deductions therefrom in the light most favorable to sustain those conclusions. Camerson v State, 112 So.2d 864, 869 (Fla. 1st DCA 1959).
In reviewing a suppression order, a trial court’s findings of fact must be accepted unless they are clearly erroneous. U.S. v Jonas, 639 F.2d 200, 204 (5th Cir. 1981).
A review of the record discloses sufficient evidence to support the finding below. At one point in the suppression hearing, the trooper told the trial court that he really didn’t know how serious the accident had been. He also testified that he did not ask EMS personnel on the scene about the extent of any injuries of any persons but rather, relied on the condition of the vehicles involved in the accident and an unattributed statement that someone had been pinned under a truck. He told the trial court that there “could have been” serious bodily injury, based on the amount of damage done to the two vehicles involved in the accident. The trooper did not observe the injuries of any person other than Dannelly, whom he found to be without serious injury. The officer who ultimately ordered Dannelly to submit to a forcible drawing of blood recalled only that the trooper had said there were other parties injured in the accident but did not recall what the trooper said about *76how serious they were. Given this testimony, it cannot be said the trial court’s finding was clearly erroneous.
Appellant further asserts as error that the trial court’s order included a finding, in part, that there was no evidence of any attempt to verify the seriousness of any injury by contacting the hospital to which the occupants were taken. Such was not, as argued by State, the imposition of an additional duty on the part of the officer: Rather, the trial court was adhering to Florida law that probable cause must be based on facts known to exist rather than mere suspicion. See Brown v State, 330 So.2d 861 (Fla. 4th DCA 1976). It was not error to find that in forming probable cause, an officer must utilize available objective facts and that these facts must be sufficient in themselves to warrant the probable cause finding. Behr v State, 376 So.2d 398 (Fla. 1st DCA 1979).
For the reasons stated above, we find no error in the trial court’s rulings. The finding of the trial court is AFFIRMED.
ANDERSON, HEFLIN, JJ.